            Case 1:18-cv-00841-ABJ Document 7 Filed 11/16/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                   )
 UNITED STATES OF AMERICA,         )
 U.S. Attorney’s Office            )
 555 Fourth Street, NW             )
 Washington, DC 20530,             )
                                   )
               Plaintiff,          )
                                   )                         Civil Action No. 1:18-0841 (ABJ)
        v.                         )
                                   )
 ONE OIL PAINTING ENTITLED OTHELLO )
 AND DESDEMONA BY MARC CHAGALL )
                                   )
               Defendant.          )
                                   )


                                        STATUS REPORT
       COMES NOW the United States, by and through its attorney, the United States Attorney

for the District of Columbia, and provides the following status report:


       1.        On October 23, 2018, the FBI released the defendant property to a designee of the

sole claimant.


       2.        The claimant is in the process of arraigning an auction for the defendant property.


                                               Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar No. 472845
                                               United States Attorney

                                       By:             /s/
                                               ZIA M. FARUQUI, D.C. Bar No. 494990
                                               Assistant United States Attorney
                                               555 Fourth Street, NW
                                               Washington, DC 20530
                                               (202) 252-7117 (Faruqui)
                                               zia.faruqui@usdoj.gov
